ORDER
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed in so far as it affirms the sentence imposed by the Circuit Court for Baltimore City, and that the case is remanded to the Court of Special Appeals with directions to vacate the sentence imposed by the Circuit Court for Baltimore City and to remand the case to that Court for resentencing. See Nelson v. State, 315 Md. 62, 553 A.2d 667 (1989). Costs in this Court and in the Court of Special Appeals to be paid by the Mayor and City Council of Baltimore.